Order granting the defendant’s motion to dismiss the complaint for failure to prosecute and order denying plaintiff’s motion to restore the case to the trial calendar reversed on the facts, with ten dollars costs and disbursements, the motion to dismiss denied and the motion to restore granted, without costs; case restored to calendar and to be brought on for trial during the January, 1939, term on five days’ notice. Under the facts and circumstances peculiar to this case, we are of opinion that the plaintiff is entitled to a trial. Lazansky, P. J., Davis, Adel, Taylor and Close, JJ., concur.